Citation Nr: 0722192	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-19 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1980. Thereafter, he served in the Navy Reserve 
until December 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  Schizophrenia did not manifest in service or within one 
year thereafter and has not been shown to be causally or 
etiologically related to his military service.


CONCLUSION OF LAW

Schizophrenia was not incurred in active service.  
38 U.S.C.A. §§ 1112, 1113, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b) (2006); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required 
must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, the RO did provide the appellant with notice in 
November 2003, prior to the initial decision on the claim in 
February 2004.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the November 2003 letter stated that in order 
to establish service connection the evidence must show that 
he had an injury in military service or a disease that began 
in, or was made worse during military service, or that there 
was an event in service that caused injury or disease; that 
he has a current physical or mental disability; and, that 
there is a relationship between his current disability and an 
injury, disease, or event in military service.  Additionally, 
the April 2005 statement of the case (SOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed his of the evidence that was needed to 
substantiate his claim. 

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the November 2003 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2003 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
In addition, the November 2003 letter stated that it was the 
veteran's responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.

Although the notice letter that was provided to the veteran 
did not specifically request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim as per 38 C.F.R. § 3.159(b)(1) (2006), the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
this regard, the RO has informed the appellant in the rating 
decision and SOC of the reasons for the denial of his claim 
and, in so doing, informed him of the evidence that was 
needed to substantiate the claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error.  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007); Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2006) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for 
schizophrenia, but he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claim at issue.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In that 
regard, the Board concludes below that the appellant is not 
entitled to service connection for a schizophrenia, and thus 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The duty to assist the veteran has also been satisfied in 
this case.  The veteran's service medical records, service 
records, as well as all available VA and private medical 
records pertinent to the veteran's years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  

The Board acknowledges that the appellant has not been 
afforded a VA examination in connection with his claim for 
service connection for schizophrenia.  Under the law, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability. 38 
C.F.R. § 3.159(c)(4) (2006).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for schizophrenia because such 
an examination would not provide any more pertinent 
information than is already associated with the claims file.  
As will be explained, the veteran has not been shown to have 
had a disease, event, or injury during active duty military 
service.  The record contains no probative evidence that 
demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service to which a current 
disorder could be related, the Board finds that a VA 
examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas . Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease).

VA has further assisted the veteran throughout the course of 
this appeal by providing his with a SOC, which informed him 
of the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case. 

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2006).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  For certain chronic 
disorders, such as psychoses, service connection may be 
granted on a presumptive basis if the disease is manifested 
to a compensable degree within one year following service 
discharge. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2006).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
schizophrenia.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnose of 
schizophrenia or any other psychiatric disorder.  His 
separation examination dated November 1980 did not reveal any 
psychiatric problems and the veteran denied ever being 
treated for a mental condition.  In a Navy Reserve re-
enlistment medical examination dated August 11, 1983, the 
veteran stated that he was in "good health," made no 
mention of any psychiatric problems and subsequent 
examination revealed no psychiatric problems.  In another 
Navy Reserve re-enlistment medical examination dated December 
20, 1986, the veteran stated that he was "in good health" 
and subsequent examination revealed no psychiatric problems. 

The first indications of any psychological problem are found 
in a May 1994 VA record which appears to indicate that the 
veteran complained of auditory and visual hallucinations.  
The veteran was diagnosed with history of cocaine abuse with 
homicidal adjustment disorder.  The next note in the record 
of a psychiatric disorder are from a September 2003 VA 
medical exam, where the veteran complained of hearing voices.  
And, February 2004 VA treatment notations show the veteran 
was diagnosed with schizophrenia with psychotic symptoms, 
polysubstance dependence, depression, and rule out 
personality disorder with antisocial traits. 

The medical evidence of record does not show that she sought 
treatment for schizophrenia immediately following his period 
of service or for decades thereafter.  Therefore, the Board 
finds that schizophrenia did not manifest in service or 
within one year thereafter.

There is a decades-long evidentiary gap in this case between 
active service and the earliest complaints of a psychiatric 
disorder.  In this regard, the Board notes that this absence 
of evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(2006) (noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
a psychiatric disorder is itself evidence which tends to show 
that schizophrenia did not have its onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that a 
schizophrenia disorder manifested during service or within 
close proximity thereto, the medical evidence does not link 
any current diagnosis of schizophrenia to the veteran's 
military service.  The only evidence contained in the claims 
file showing otherwise is the veteran's assertions that he 
currently has schizophrenia that is related to service, which 
he first raised when he filed his claim in October 2003.  The 
veteran stated that he heard voices and experience 
hallucinations while in service and reported this to both 
medical and clergy personnel.  However, a review of both the 
veteran's service personnel records and service medical 
records revealed no evidence to support these claims.  
Because the veteran is not a medical professional competent 
to render an opinion on matters of medical etiology or 
diagnosis and absent a professional medical opinion linking a 
current disorder to service, service connection cannot be 
granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In view of all the above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for a schizophrenia disorder.  There 
is no medical evidence to suggest that it is a result from a 
personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  
38 U.S.C.A. § 1131 (West 2002).

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for schizophrenia is not warranted. 


ORDER

Service connection for a schizophrenia is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


